     Case 8:20-cr-00146-DOC Document 43 Filed 03/04/21 Page 1 of 2 Page ID #:209



 1   KARREN KENNEY, CA. SBN 174872
     KENNEY LEGAL DEFENSE
 2   2900 BRISTOL STREET, SUITE C204
     COSTA MESA, CA 92626
 3   TELEPHONE: (855) 505-5588
     E-MAIL: KARREN.KENNEY@GMAIL.COM
 4
     Attorney for Defendant Jason Fong
 5

 6                            UNITED STATES DISTRICT COURT
 7                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,             ) Case No.: SACR 20-00146-DOC
                                           )
10               Plaintiff,                ) OBJECTION TO GOVERNMENT’S EX
                                           ) PARTE MOTION
11         vs.                             )
                                           )
12   JASON FONG,                           )
                                           )
13               Defendants.               )
                                           )
14                                         )
15

16         Defendant Jason Fong, by and through his attorney of record Karren
17   Kenney, hereby objects to the Government’s request for a review of the lawfully
18   set bond conditions ordered by Magistrate Judge Karen Scott.           There is
19   absolutely no basis for the review request, and can only be considered a direct
20   attempt by the Government to sabotage Mr. Fong’s ability to post a secured bond,
21
     and have access to counsel in order to adequately prepare a complete defense. If
22
     the court decides to entertain this request for review, the defense specifically
23
     requests the court to consider the oral proffer of defense counsel that was
24
     presented during the detention hearing proceedings on February 26, 2021. A
25




                                            -1-
     Case 8:20-cr-00146-DOC Document 43 Filed 03/04/21 Page 2 of 2 Page ID #:210



 1   refusal to consider the oral proffer by defense counsel would be a violation of Mr.
 2   Fong’s Due Process rights under the 5th Amendment.
 3

 4
     DATED: March 4, 2021                          Respectfully submitted,
 5

 6
                                                   /s/_______________
 7                                                 Karren Kenney
                                                   Attorney for Jason Fong
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                             -2-
